             Case 21-15049-PDR                      Doc 11-1   Filed 06/14/21     Page 1 of 2



                                  UNITED STATES BANKRUTPCY COURT
                                    SOUTHERN DISTRICT OF FLORIDA
                                      FT. LAUDERDALE DIVISION
                                          www.flsb.uscourls.gov

IN RE:                                                            CASENO.:2I-15049-PDR-
Altagracia Tavarez

                                                                  CHAPTER 7
               Debtor(s')

        AFFIDAVIT IN SUPPORT OF DEBTOR’S MOTION TO CONTINUE THE
                            AUTOMATIC STAY

STATE OF FLORIDA                                     )
COUNTY OF                                            )

      BEFORE ME,the undersigned authority personally appeared, Altagracia Tavarez
and who after being duly deposes and says:

        I, Altagracia Tavarez, slate that the change in circumstances from the previously
filed case(s) is that in this case I am filing a new chapter of bankruptcy and not curing
and maintaining the homestead property as was the case in my previous Chapter 13 Plan
as I now do not have the funds to continue to support the property.

       - ’Fi     THER THE AFFJANT SAYETH NAUGHT!

           L,
                                           ■tfSTT
Altagradia Tavarez
                                                                                -lb
The foregoing instrument and acknowledged before^riedhis                         ,-bay of
2021. Personally known         or Produced identin                                  and who did / did not
take an oath.
                                                                                        ft t>i-=riCpZ~ocx:>~
MY COMMISSION EXPIRES:
                                                                       UBLIC




                 SARAH SANCHEZ CASTILLO
  4’&i\
               Notary Public - State of Florida
                  Commission S HH 23717
  ●-●f or ^ My Comm. Expires Jul 26, 2024
          Bonded throush National Notary Assn.
/:   Case 21-15049-PDR   Doc 11-1   Filed 06/14/21             Page 2 of 2
V




              r




         s




                                                   0 I i‘i.'*:)●. ili ;;U?HftJi*<'                    u.
                                                 b' loH !(. c;5(.’ - ●lilfji'J
                                                      vi\;«            ' iu‘,'i'>iirrt>)
                                                                                                  I
                                              .‘●'it]    -WjI                  .i!i;nr»Civ''*
                                                 ’.-:A j '■''.I'i !b<'C;j!TH fiE'Jii7'iJ        si;        A
                                              3J.v.23t>'5gF^’^3>ij*^,-A((>n;-j;3V»r!:3SSSKQt'
